Citation Nr: 0207064	
Decision Date: 06/28/02    Archive Date: 07/03/02

DOCKET NO.  98-06 554	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for the 
cause of the veteran's death.


REPRESENTATION

Appellant represented by:	Charles W. Schiesser, Attorney 
at Law




ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from August 1951 to 
October 1955.  The appellant is the widow of the veteran.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a July 1997 rating decision by the 
Department of Veterans Affairs (VA), Waco, Texas, Regional 
Office (RO).  

In a June 1998 decision the Board determined that the 
appellant had not submitted new and material evidence to 
reopen a previously denied claim for entitlement to service 
connection for the cause of the veteran's death.  The 
appellant appealed this determination to the United States 
Court of Appeals for Veterans Claims (Court).  In October 
2000 the Court vacated the Board's decision and remanded the 
case to the Board for further adjudication in light of the 
Federal Circuit Court of Appeals decision in Hodge v. West, 
155 F3d. 1356 (Fed. Cir. 1998) (overturning the test for new 
and material evidence formulated by the Court in Covin v. 
Derwinski, 1 Vet. App. 171, 174 (1991) and holding that the 
Secretary's regulatory definition contained in 38 C.F.R. 
§ 3.156(a) is controlling.  Hodge, 155 F3d. at 1361-64.

In April 2001 the Board remanded this case to the RO for 
further development.  The requested development was completed 
by the RO and the case has been returned to the Board for 
further consideration.


REMAND

In appellant's brief dated in May 2000 the appellant's 
attorney asserted that the February 1956 RO rating action 
(which denied service connection for the cause of the 
veteran's death on the basis that the veteran's death did not 
occur in the line of duty and was a result of his willful 
misconduct) contained clear and unmistakable error (CUE).  
The issue of CUE in the February 1956 rating action is 
inextricably intertwined with the issue currently before the 
Board and must be adjudicated prior to consideration of the 
new and material issue.  As the RO has not yet considered the 
appellant's CUE claim on the merits (which would include 
notification of pertinent law and regulations governing the 
claim), it would be potentially prejudicial to the appellant 
for the Board to consider the issue in the first instance.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Thus, in light of the contentions raised, the appellant's 
claim must again be remanded to the RO for further 
development:

1.  The RO should adjudicate the issue of 
whether clear and unmistakable error 
exists in the February 1956 rating 
decision.  If the RO determines that the 
February 1956 rating decision was not 
clearly and unmistakably erroneous, the 
RO should notify the appellant and her 
representative of the adverse 
determination and provide them with 
notification of their appellate rights.  
If the appellant submits a notice of 
disagreement, a statement of the case 
should be provided.  If, and only if, a 
timely substantive appeal is filed, this 
issue should be certified to the Board 
for further appellate consideration.  
While the RO must afford the appellant 
and her representative the appropriate 
time period in which to perfect an appeal 
on the CUE issue (it should not return 
the claims file to the Board prior to the 
expiration of that time period), the 
appellant should take the appropriate 
steps to perfect an appeal as soon as 
practicable, to avoid any further delay 
in consideration of the appeal.

2.  Upon completion of the requested 
development of the record, and after 
ensuring full compliance with the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000), and if the CUE claim is denied, 
the RO should, if indicated, then 
readjudicate the claim of whether new and 
material evidence has been submitted to 
reopen a claim for service connection for 
the cause of the veteran's death.  If the 
action taken remains adverse to the 
appellant, she and her representative 
should be furnished a supplemental 
statement of the case that includes all 
the law and regulations pertaining to 
finality.  They should then be given an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board if 
in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2001) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, 


directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	Deborah W. Singleton
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



